DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 18-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/13/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samuelson (US Patent Publication Number 2008/0142784 A1).

Samuelson teaches, as claimed in claim 2, wherein an epitaxial growth rate of the deposition material decreases when the discrete quantum confined nanostructure exceeds a dimension corresponding to the first wavelength1 (¶ 0156 and 0160).
Samuelson teaches, as claimed in claim 8, wherein the one or more discrete growth sites correspond to locations of increased strain in the crystalline material relative to strain in the crystalline material away from the growth sites (¶ 0013, 0136 and 0153).
Samuelson teaches, as claimed in claim 9, wherein the substrate comprises a second layer (222) adjacent to the layer of the crystalline material (220), the crystalline layer being an epitaxial layer and second layer comprising portions having a first composition and portions having a second composition different from the first composition, the variation in composition of the second layer causing the locations of increased strain in the crystalline material (¶ 0149).
Samuelson teaches, as claimed in claim 10, wherein the substrate comprises a layer that substantially absorbs light at the first wavelength (¶ 0142).
Samuelson teaches, as claimed in claim 11, wherein the environment is provided by a deposition chamber (1001)in which the substrate is placed, an inner wall of the deposition chamber reflecting substantially no light at the first wavelength (¶ 0104).
Samuelson teaches, as claimed in claim 12, wherein the epitaxial growth is performed using chemical vapor deposition (¶ 0106).
Samuelson teaches, as claimed in claim 13, wherein the epitaxial growth is performed using molecular beam epitaxy (¶ 0114).
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Samuelson (US Patent Publication Number 2008/0142784 A1) in view of Wantabe (“Growth Orientation Control of Metal Nanostructures using Linearly Polarized Light Irradiation”).
Samuelson fails to teach, as claimed in claim 3, wherein the light at the first wavelength is linearly polarized along a first direction. In a related endeavor, Wantabe teaches wherein the light at the first wavelength is linearly polarized along a first direction (See Figure 1a). 
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the method for epitaxial growth, as taught by Samuelson, with the linear polarized light, as taught by Wantabe, for the purpose of providing an approach to realize the oriented growth control of metal nano-structures (page 138, first paragraph).
Samuelson teaches, as claimed in claim 4, wherein exposing the first surface to the environment further comprises illuminating the substrate with light at a second wavelength while causing the epitaxial growth of the layer of the deposition material (¶ 0136).
Samuelson fails to teach, as claimed in claim 5, wherein the light at the second wavelength is linearly polarized along a second direction orthogonal to the first direction. In a related endeavor, Wantabe teaches wherein the light at the second wavelength is linearly polarized along a second direction orthogonal to the first direction (See Figure 1C).
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the method for epitaxial growth, as taught by Samuelson and Wantabe, with the linear polarized light, as taught by Wantabe, for the purpose of providing an approach to realize the oriented growth control of metal nano-structures (page 138, first paragraph).
Samuelson fails to teach, as claimed in claim 6, wherein the substrate is exposed to the light at the first and second wavelengths simultaneously. In a related endeavor, Wantabe teaches wherein the substrate is exposed to the light at the first and second wavelengths simultaneously (See Figure 1C).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the method for epitaxial growth, as taught by Samuelson and Wantabe, with the linear polarized light, as taught by Wantabe, for the purpose of providing an approach to realize the oriented growth control of metal nano-structures (page 138, first paragraph).
Samuelson teaches, as claimed in claim 7, wherein the one or more quantum confined nanostructures have an anisotropic shape having a long dimension and a short dimension orthogonal to the long dimension See Figure 17 and 18a)), the long and short dimensions corresponding to the first and second wavelengths, respectively ( 0140).

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Samuelson (US Patent Publication Number 2008/0142784 A1) in view of Schubert (US Patent Publication Number 2019/0198562 A1).
Samuelson fails to teach, as claimed in claim 14, further comprising exposing the deposition material to an etchant to remove deposition material from the substrate. In a related endeavor, Schubert teaches further comprising exposing the deposition material to an etchant to remove deposition material from the substrate (¶ 0020).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the method for epitaxial growth, as taught by Samuelson, with the etchant, as taught by Schubert, for the purpose causing an increase in the size of the quantum dots causes a corresponding change in the absorption wavelength (¶ 0009).
Samuelson fails to teach, as claimed in claim 15, further comprising exposing the deposition material to illumination at a third wavelength simultaneously to exposing the deposition material to the etchant. In a related endeavor, Schubert teaches further comprising exposing the deposition material to illumination at a third wavelength simultaneously to exposing the deposition material to the etchant (¶ 0020).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the method for epitaxial growth, as taught by Samuelson and Schubert, with the etchant, as taught by Schubert, for the purpose causing an increase in the size of the quantum dots causes a corresponding change in the absorption wavelength (¶ 0009).
Samuelson fails to teach, as claimed in claim 16, wherein the light at the third wavelength increases removal of the deposition material at growth site where the deposition material comprises a defect relative to the deposition material at a growth site where the deposition material is free from defects. In a related endeavor, Schubert teaches wherein the light at the third wavelength increases removal of the deposition material at growth site where the deposition material comprises a defect relative to the deposition material at a growth site where the deposition material is free from defects (¶ 0020).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the method for epitaxial growth, as taught by Samuelson and Schubert, with the etchant, as taught by Schubert, for the purpose causing an increase in the size of the quantum dots causes a corresponding change in the absorption wavelength (¶0009).
Samuelson fails to teach, as claimed in claim 17, wherein the defect causes absorption of two more photons at the third wavelength by the deposition material. In a related endeavor, Schubert teaches wherein the defect causes absorption of two more photons at the third wavelength by the deposition material (¶ 0020).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the method for epitaxial growth, as taught by Samuelson and Schubert, with the etchant, as taught by Schubert, for the purpose causing an increase in the size of the quantum dots causes a corresponding change in the absorption wavelength (¶ 0009).

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656.  The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOURNEY F. SUMLAR
Examiner
Art Unit 2872

15 January 2021



/RICKY L MACK/Supervisory Patent Examiner, Art Unit 2872                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 ¶ 156 provides that the nano whisker is 300 nm and in ¶ 0160, it shows that the length increases to 400nm when the dimensions are smaller. Therefore based off that ratio it is inherit that the larger the dimensions the smaller the growth rate.